DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 23 March 2022.  Claims 1-4,7-8,10-16 and 18-21 are pending.
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Independent claims 1 and 12  include the recitation "without intercepting the unformatted system data". Additionally, dependent claim 13 includes the recitation  “without intercepting the formatted stored data”.  However, there is no antecedent basis for the claimed term "intercepting" within the original specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims   include the limitations "without intercepting the unformatted system data" in  claims 1, 12, and 13;  “without intercepting the user  input” in claim 12; and  “without intercepting the formatted stored data” in claim 13.  Nowhere does the Applicant suggest intercepting user inputs   and data as described in the amended claims.  The closest reading of Applicant’s amended claim is shown in paragraphs [0020] and [0035] as follows:  “This allows the protocol-specific cockpit display system 18 interface to be changed without needing to modify or adapt any of the entry or display behaviors 20, 16 to the new protocol.”    Consequently, Examiner considers Applicant was not in possession of the claimed invention at the time of the filing date.
Allowable Subject Matter
Claims 1-4,7-8,10-16 and 18-21 would be allowable upon overcoming the 112 rejection of claims 1 and 12.  The Examiner suggest amending the claims using the subject matter discussed in paragraphs  [0020] and [0035]).
Response to Arguments
.Applicant’s arguments, see Remarks, filed 23 March 2022, with respect to the rejection(s) of independent claim(s) 1 and 12 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC § 112 since Applicant recites subject matter not found in the Specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barber et al. (US 10,135,927 B1) - System and methods for incorporating virtual network computing (“VNC”) into a cockpit display system (“CDS”) are disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173